 In the Matter of INTERNATIONAL MOLDERS AND FOUNDRY WORKERSUNION OF NORTH AMERICA (AFL) AND THE INTERNATIONAL MOLD-ERS AND FOUNDRY WORKERS UNION OF NORTH AMERICA, LOCALNo. 68andTHE HAMILTON FOUNDRY AND MACHINE COMPANYCase No. 9-CB-31.-Decided September 7, 1950DECISION AND ORDER,On April 11, 1950, Trial Examiner Max Goldman issued his Inter-mediate Report, in the above-entitled proceeding, finding that theRespondents had not engaged and were not engaging in certain unfairlabor practices and dismissing the complaint, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Com-pany filed exceptions to the Intermediate Report and a brief in sup-port of its exceptions and requested oral argument.The Respondentfiled a brief in support of the Trial Examiner's Intermediate Report.As, in our opinion, the record and the briefs adequately present theposition of the parties, the Company's request for oral argument isdenied.The Board has reviewed, the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.We agree with the Trial Examiner's finding that company Vice-PresidentMcDaniel misunderstood Union Representative McCunein their telephone conversation of March 26, 1949, and that conse-quently no agreement was reached between the Company and theRespondents. In view of this disposition of the issue, we shall notpass upon the question, whether the repudiation of an oral agreementand the consequent refusal to reduce such an agreement to writingconstitute a failure to comply with the collective bargaining obligationimposed by Section 8 (b) (3) and 8 (d) of the Act.91 NLRB No. 21.139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint against the RespondentsInternational Molders and Foundry Workers Union of North America(AFL), and the International Molders and Foundry Workers ofNorth America, Local No. 68, be, and it hereby is, dismissed.CHAIRMAN HERZOG and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Alan A. Bruckner,for the General Counsel.Mr. RobertA.Wilson, ofCincinnati,Ohio,for the Respondents.Taft, Stettinus and Hollister,byMessrs.J.Mack SwigertandRobert T. Keelar,of Cincinnati,Ohio, for the Company.STATEMENT OF THE CASEUpon a charge filed April 20, 1949, by The Hamilton Foundry and MachineCompany, Hamilton, Ohio, herein called the Company, the General Counsel bythe Regional Director for the Ninth Region (Cincinnati, Ohio), of the NationalLabor Relations Board, herein called the Board, issued his complaint, datedJuly 18, 1949, against International Molders and Foundry Workers Union ofNorth America (AFL), and the International Molders and Foundry WorkersUnion of North America, Local No. 68, herein called the Respondents, allegingthat the Respondents had engaged in and were engaging in unfair labor prac-tices within the meaning of Section 8 (b) (3), and Section 2 (6) and (7) ofthe Labor Management Relations Act, 61 Stat. 136, herein called the Act. Copiesof the complaint and the charge, together with the noticeof hearingwere dulyserved upon the Respondents and the Company.With respect to unfair labor practices, the complaint alleged in substancethat theRespondentsrefused to bargain collectively with the Company byfailing and refusingto execute a written contract incorporating an agreementreached between the Respondents and the Company when so requested by theCompany. The Respondents'answerdenies thecommissionof any unfair laborpractices.Pursuant to notice, a hearing was held on various datesbeginningAugust 2through August 12, 1949, at Cincinnati, Ohio, before the undersigned, the TrialExaminerdesignated by the Chief Trial Examiner.Each of theparties wasrepresentedby counsel.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onissues,was affordedthe parties.The parties waived oral argument at the close of the testimony,but submittedbriefs.Upon the entire record in the case, and from his observationof the witnesses,the undersigned makes thefollowing : INTERNATIONALMOLDERS AND FOUNDRY WORKERS141FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, the Hamilton Foundry and Machine Company, an Ohio corpora-tion with its main office and plant at Hamilton, Ohio, is engaged in the productionof light and medium gray iron, alloyed iron, and Meehanite iron castings forcustomers from their patterns to their specifications.During the year 1948 theCompany used raw materials consisting of pig iron, iron and steel scrap, alloys,coke, and mold sand valued at approximately $300,000, of which 12 percent wasobtained from sources outside the State of Ohio.During the same year, theCompany sold rough iron castings exceeding $3,000,000 in value, of which 30percent was shipped to points outside the State of Ohio. The undersigned findsthat the Company is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Molders and Foundry Workers Union of North America, (AFL),and the International Molders and. Foundry 'Workers Union of North America,Local No. 68, are labor organizations admitting to membership employees of theCompany.III.THE UNFAIR LABOR PRACTICESThe refusal to bargainA. The appropriate unit and representation of a majority thereinThe parties agree and the undersigned finds. that all employees of the Companyin molding, core making, core assembly, and two miscellaneous job classificationsdefined as service men No. 2, sand slingers and machine operators, rollover coreunit, excluding industrial engineering department employees, laboratory depart-ment employees, production schedule clerks, timekeepers, all clerical employees,all employees covered by the existing agreement between the Company and theUnited Steel Workers of America, CIO, and excluding supervisors, guards, andprofessional employees as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.The parties agree and the,undersigned finds that the Respondent Local fromon or about March 1, 1948, and at all times thereafter has been and now isthe exclusive representative of the employees in the above-described unit withinthe meaning of Section 9 (a) of the Act.'B. The alleged refusal to bargainThe General Counsel alleges that the Respondents have refused to bargainin violation of Section S (b) (3) of the Act, in that they refused upon theCompany's request to sign a document containing a collective bargaining agree-'This finding represents the extent to which the parties agree in their pleadings. Inview of the recommendations hereinafter made, it is unnecessary to pass upon theGeneral Counsel's allegation which the International denied that it also was and is thestatutory representative. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent which came into existence on March 26, 1949, as the result of an acceptanceof the Company's proposals communicated by the Respondents to the Companyduring a telephone conversation on that date between Merlin D. McCune, districtrepresentative of the Miami Valley Conference Board,' and Donald McDaniel,vice president of the Company.The Respondents contend that no acceptanceof the Company's proposal was given and that no agreement was reached.3As the parties suggest, in resolving the issue as to the conflicting versions ofthe telephone conversation of March 26, 1949-McDaniel's version being thatthere was an acceptance of the Company's proposal and McCune's being thattherewas no acceptance but an offer to try the Company's proposal-anexamination of the surrounding circumstances should be made.For several years prior to 1949, there had been written contracts coveringmolding and core room employees. On February 8, 1949, negotiations began fora new contract.McDaniel and Peter E. Rentschler, president, appeared onbehalf of the Company ; McCune and employee Robert Harding, shop chairman,and others of the bargaining committee appeared on behalf of the employees-At this meeting the Company pointed out the necessity of cutting the cost of itsproducts to meet competition from other producers and substitute products-The demand for the Company's products had dropped so that the employees inthe bargaining unit had been working only 3 days a week, Monday, Wednesday,and Friday, since November 1948.Rentschler pointed out specific instances ofcustomers who were cancelling orders or seeking to renegotiate prices andemphasized that they were in a period of recession and that he was seekingto adjust operations to the circumstances.He proposed that the contract berenewed without change except that the production molding operation be putunder an industrial engineering system for the purpose of establishing jobprices, similar to that which had been applied to the core room by previouscontract.The employees engaged in production molding, up to that time,had been paid on a piecework basis, the price for a given job being establishedby agreement between the foundry superintendent and a price committee of theshop.The industrial engineering system would fix job prices upon the basislof standard data or time studies of a particular job. The bargaining committeethen submitted its proposal for the new contract, which provided among otherthings for a 5-cent an hour increase in wages and the maintaining of, the exist-ing system of bargaining for the piecework price of each item produced in theproduction molding operation.The next bargaining conference was held on February 24.Harding reportedthat the men had objected to the extension of industrial engineering to produc-2This board is affiliated with the Respondent International and is composed of severallocal unions in the general area, including the Respondent Local 68. In view of therecommendations below, it is unnecessary to pass upon McCune's status in relation tothe Respondent International.3The document prepared by the Company which is alleged to set forth the agreementof the parties contains, among other things, the following provisions: (1) Provision that"This Agreement is made and entered into as of the 30th day of March, 1949" and shallbe "effective as of March 28, 1949" ; (2) section I entitled "wages," which after settingforth certain wage rates, states in paragraph 6 that "To put into effect the day workrates specified above, it is understood that upon the signing of this Agreement, the exist-ing individual day work rate of each employee covered by this Agreement shall beincreased 5 cents (5¢) per hour effective March 28. 1949." ; (3) it complex pieceworksystem ; (4) a union-shop provision ; (5) a checkoff provision; (6) a no-strike, no-lockout clause;and (7)provision that the agreement shall continue in effect untilMarch 27, 1950,and renew itself annually thereafter unless certain-notice, is=given byeither party. INTEIRNATIONAL MOLDERS AND FOUNDRY WORKERS143tionmolding.The Company then pointed out that theselling prices of itsproducts had to be set upon a sound basis so that it would relate to actuallabor costsand not merely prices arrived at by bargaining-labor representingabout 50 percent of the Company's costs-otherwise competitors would get,customersfor the items which the Company had overpriced and the Companywould remain with customers for its underpriced items only.Rentschler alsodeclared that if the industrial engineering system proved inequitable, employeescould use the grievance procedure to resolve any issues which might arise. Inaddition, the Company undertook to conduct a class to demonstrate to the menthe operation of the system.McCune stated that the committee was not in aposition to accept or reject proposals and all that it could do was to agree totake the Company's proposals back to the membership.The parties met next, with a conciliator, on March 3. The Company againemphasized the necessity for industrial engineering, and the committee stated itsopposition to the system.Rentschler replied that he would not enter into a con-tract which did not provide for industrial engineering.The Company agreed,however, to the 5-cent hourly increase which the committee had suggested and tocertain holiday provisions.The committee agreed to present the new proposal tothe employees; and if they accepted it, a contract was to be executed on March 11,to become effective March 14.After the meeting of March 3 the Company prepared new price tickets for theproduction molding jobs in accordance with the industrial engineering system.McCune, however, thereafter informed the Company that the membership hadrejected the proposal.'The parties met again with the conciliator on March 17.The committee statedthat the most significant objection the members had to the Company's proposalwas the industrial engineering system. It pointed out that the members hadvoted 38 for rejection and 10 for acceptance of the proposal, and that a vote forstrike sanction, or a request for approval and support from the RespondentInternational to conduct a strike, had been sustained by a vote of 40 to 8.Thecommittee declared that it was instructed to return to its original proposal; andthe Company then insisted that there be industrial engineering in the contract,pointing out the economic need for the system.The committee undertook to sub-init substantially the same proposal to the membership.The parties again agreedupon an execution and effective date for a contract if the proposal should beaccepted.The Company again was ready with preparations for the new system, buthNIcCune telephoned Rentschler on March 19, informing him of the rejection ofthe proposal by a small margin and suggesting some concession by the Companyso that the proposal could be resubmitted to the membership.On March 24 the parties met again with the conciliator.This timeChester A.Sample, president of the Respondent International,was also present.Rentschleragain reviewed the economic necessity for industrial engineering to fix prices andrepeated that the system must be included in the contract.Rentschlerexplained,too, that the Company had to set the prices of its products for the quarterbeginningApril 1.He also pointed out that lie had offered to conduct school toexplain the industrial engineering system to the employees, but only seven hadappeared for class.McCune ^ stated the committee . had sought to persuadeRespondent Local 68 is composed of employees of various employers in the area.Thisrejection and other action, except if otherwise indicatedk was based upon the vote ofemployees of the Company who were members of the Local. 144DECISIONS OF NATIONAL, LABOR RELATIONS BOARDthemembership to accept industrial engineering, but the membership hadinformed the committee that the system was not acceptable.The Companyaffirmed that it was not changing its position.McCune then proposed a trialperiod of 90 days, pointing out that under the proposed contract and previouscontracts the Company, but not the employees, had the right upon certain noticeto change the pay plan.McCune also suggested a change in the no-strike clauseat the close of the grievance process, and this was also rejected. The Company,agreed to a change in pay for a certain job classification, but rejected a certainapprentice ratio proposal.Rentschler then suggested that if the proposed agree-ment should be accepted that week, he would put it into effect on Monday, March2S.6The committee thereafter raised an instance of an employee who had beentimed and who had complained of the results of the study. The Company empha-sized its insistence upon industrial engineering and agreed to make the 5-centwage increase retroactive to March 14.Finally it was arranged that McDanielwas to be informed on Saturday, March 26, as to the outcome of the meeting ofthe employee members to be held the next evening, Friday, March 25.On Friday evening, March 25, the employee members -of the Respondent Localmet to consider the Company's proposal.Harding of the shop committee pre-sided.The committee reported on the negotiations and McCune recommendedacceptance of the proposal.McCune was criticized for taking a position on theproposal because he was a member of the committee. The men in a boisterousbut unmistakable fashion expressed their disapproval of the proposed contract.They stated their belief that acceptance would mean a reduction in wages andpointed out that they had twice before rejected essentially the same proposal.The proponent of a motion to accept the Company's proposal withdrew the motion,and a motion was made that the strike sanction which the International hadgranted be invoked and a strike commence the following Monday morning, March28.Sample cautioned against striking, urged the men to return to work onMonday, suggested that they take the matter up at the meeting of the full Localon the following Monday night, and pointed out that a satisfactory arrangementmight yet be worked out. It was also pointed out that voting against strikingat this time would not mean approval of the Company's proposal. There wereabout 48 persons present at the meeting, and by a majority of 8 or 9 the men votedby secret ballot not to strike on Monday morning.McCune telephoned Harding from his home in another city on Saturday morn-big,March 26, to get Harding's approval to make the following statement toMcDaniel : namely, that the employees had voted not to put the strike sanctionin effect and they would work on Monday, and that if the Company put theindustrial engineering system into effect it would give the men an opportunitytowork under the system and probably by the Monday night meeting of theLocal, after the men had worked under the system for a day, the parties mightbe able to reach an agreement.McCune also explained to Harding that in viewof the impasse on industrial engineering and their belief that the Company wouldinstall the system, that in order to avert a strike, the men should have an oppor-tunity to work under the system and see what it was like.Harding approvedthe proposed statement and shortly thereafter McCune reached McDaniel bylong distance telephone:This is the conversation disputed by the parties.McDaniel's version of the telephone conversation was that McCune stated that"the boys had decided to go along with the agreement that we [the Company]had presented to them" on Thursday.McDaniel then inquired, "Did you have6It is not entirely clear whether Rentschler was speaking about the retroactive payaspects of the contract only or about the effective date of the contract in general. INTE'RNATION'AL MOLDERS AND FOUNDRY WORKER.Si145any trouble?," and McCune replied, "Well, it wasn't easy ; but they have decidedto go along."McDaniel then stated that they would start the new system Mondaymorning and McCune agreed.McCune also stated that he would not be ableto come to town until Wednesday afternoon to sign the agreement.McDaniel'sfurther testimony was that he (lid not remember whether McCune requested himto inform Harding of it or whether he asked McCune if Harding, chairman ofthe shop committee, knew about it, but that he, McDaniel, undertook to informHarding on Monday of the conversation of acceptance.McDaniel also testifiedthat there was no mention of the men trying the Company's proposal and thathe did not remember anything being said about a strike vote.McCune's version of the telephone conversation was that McDaniel inquired,"Welt, how did you make out last night?"McCune replied, "Not so good," andthen explained upon McDaniel's inquiry, "Well, they voted last night not to goout on strike or put the strike sanction into effect."McDaniel asked what thatmeant, and McCune answered, "I presume it means they are going along and trythe proposition.If we put it into effect and you are as fair about it as youstated in our negotiations, there probably won't be any trouble and the boyswill go along with it."McDaniel declared, "Well, Mac, you know we are goingto be fair about it.You know there is some adjustment to be made."McCunethen stated that he understood from the negotiations that adjustments were tobe made on the underpriced and the overpriced jobs.McDaniel inquired aboutsigning the contract and McCune replied, "Well, if everything goes all right, wewill probably be able to sign the contract on Wednesday."McDaniel statedthat the Company would get the new system ready for installation.'That Saturday afternoon and Sunday the Company set new price tags on thejobs and otherwise installed a new price system so that for practical purposesitwas ready for operation on Monday morning, March 2S.The employees worked on Monday under the new system.McDaniel testifiedthat he informed Harding that day of his telephone conversation with McCuneon Saturday, giving his, McDaniel's, version of the conversation,-uncondi-tional acceptance.The record does not show Harding's reaction to McDaniel'sversion of the conversation.?That night the employee members of the Local met with the full Local, andthe next clay, Tuesday, the parties held a conference.Rentschler,McDaniel,McCune, Harding, and the negotiating committee were present as usual. Samplewas not present at this conference ; and although McCune had not attendedthe meeting of the Local the night before, he reported what he had learnedhad occurred.Rentschler had with him copies of a document asserted in thisproceeding as containing the agreement of the parties.Rentschler opened the conference by stating that the men were a day aheadof themselves and that he had expected the signing of the agreement to takeplace the next day, Wednesday.'McCune replied: "Mr. Rentschler, I mightO It was shown during the Company's examination of McCune that McCune had givenessentially the same testimony concerning this conversation on July 11, 1949, whencounsel for the Company had taken McCune's deposition in connection with anotherproceeding.'Harding was not called as a witness and McDaniel was not asked to testify on thesubject of Harding's reaction.According to McCune, Harding's name was not mentionedin histelephone conversation with McDaniel on March 26.8The findings made as to the conversations at this and the other meetings of the parties,except as otherwise noted, are based upon verbatim stenographic reports made for theCompany by experienced court reporters.The volumes of these reports were introducedintoevidence by the General Counsel. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDas well start this thing. I don't know what we did.We hit a snag.We startedthis production time study out here yesterday and started cutting them raisesin jobs. . .After an exchange relating to reductions in earnings under theindustrial engineering system, McCune continued : "At the meeting of-thatwe had last Friday, which I called Mr. McDaniel on Saturday morning statingthat they had voted to try this proposition out, and that we had set up the meet-ing to come in and complete the negotiations on the contract on Wednesdayat three-thirty.This morning Mr. Sample called me and told me of the diffi-culties he had down there,He had between forty and fifty people down herefrom this shop, down at the meeting last night very near tore the building down,and had a sort of falling out, and instructed the committee not to sign thisagreement."McCune further stated, "We went back to get our people to try this thing,and those people here seem to feel that one day was enough ; that was all wecan stand of it."He also pointed out that his instructions were that if thesituation could not be worked out in a manner satisfactory to the men, theywere not going to work the next Monday, April 4. Rentschler deplored thesituation, pointing out that the Company had tried to answer any questionabout the industrial engineering system, had given the employees an oppor-tunity to go to school to learn about it, and was not going to mutilate the in-dustrial engineering system at the plant merely because of the dissatisfactionofa few individuals.The parties discussed specific complaints that had arisen under the timestudies, and the Company pointed out that it had already had a meeting thatday with its foremen and had considered the complaints that they had receivedthe day before.In the course of the conference after the discussibn of Monday's experiencesMcCune stated : "The committee has taken it upon themselves in endeavoringto get these people to come with the Company to see if they can't get this thingeased out. I don't know.We're in a position here where we're instructed notto sign this agreement, and we thought it was advisable to get in here to getthis thing straightened out."He then urged that the job prices had been cuttoo much. Rentschler, on the other hand, attempted to demonstrate the fairnessof the system.Toward the close of the conference Rentschler stated : "I'd say, Mr. McCune,that you fellows will have to tell your people that they better cooperate a littlebit and get the thing going through. If you're not going to sign the agreement,why, that puts a different aspect on it, as to just where we're going to be, be-cause we presumably made an agreement.We were told the agreement wasin effect.There was some arrangement as to retroactive pay, and the effectivedate of the agreement.Now, if the agreement isn't in effect, that's one thingwe should know, and we might as well clear it up today, unless you're comingback tomorrow."McCune replied : "The only thing I can say-I didn't attendthe meeting. I'll have to talk to Mr. Sample and get in touch with you ; that'sall I can do. Because I was instructed to come in here and see what we cando.I come down here, and I found the body last night told the committee notto sign the agreement.Now, he was at the Meeting, and I was supposed. to callhim and let him know what happened here today. I think I got your pictureof what you intend to do, and I think the people should try to cooperate withyou and try to get it straightened out. I think they should file grievances andhave them straightened out." INTERNA'TION'AL MOLDERS AND FOUNDRY WORKERSI147Rentschler thereafter stated : ". . . we've got to know pretty soon where we.stand on an agreement, because we're not going to figure that we're under anyobligations for anything on an indefinite basis: I mean, we-the world is mov-ing on, and business is going on. And we've got a terrific number of problemsthat we're involved in, and the main one is, right now, prices to customers.Wemade our decision, what we're going to do to customers in the way of revisedprices."As the conference was closing Rentschler stated : "Now, another thing youbetter make up your mind is as to whether or not we do or do not have anagreement, because as far as we're concerned, we're supposed to sign tomorrowafternoon.I thought you were coming in here early to, sign today. Now, wewant to know where we stand, because we can't go along indefinitely."McCunereplied that the Company would receive an answer on Wednesday and pointedout that an agreement depended upon the men and that he had other engage-ments on Wednesday: Rentschler declared, "As far as we're concerned, we havebeen advised by you that the agreement would be signed Wednesday afternoon."McCune responded, "And they rescinded the action last night." Rentschler statedthat he could not help that, and that it was up to them to determine whether thedocument would be signed on Wednesday, and emphasized that the Companyhad to know "whether we do or do not have an agreement."McCune answeredthat the Company would be informed the next day: Rentschler and McDanielpointed out that it had been quite a task changing the job pricing system duringthe week end and that some errors had thus resulted.McCune declared, "Well,as I told you at that time, we had a pretty rugged time at that meeting whenthey agreed to try this thing. It may be such a thing as you hit a bad day, andit put them in a bad mood. Now, whether tomorrow the thing will change, Idon't know."Rentschler stated that the Company was not concerned with moods,and only wanted to know whether they had an agreement.McCune replied thathe could not tell until the next day.' After a few inconsequential remarksthe conference adjourned.9The findings concerning the March 25 meeting of the employee members of the Localare based upon Sample's and McCune's credible and uncontradicted testimony.The Com-pany contends that the employees ratified the proposed contract at the March 25 meeting.The General Counsel expressed no views on this subject.The Company relies on the fol-lowing circumstances in support of its view: (1) The telephone conversation on March 19between Rentschler and McCune when McCune reported that the Company's proposal ofMarch 17 had been rejected by a narrow margin and he, McCune, suggested that the Com-pany make some change in its proposal so that the proposal could be resubmitted to theemployees;(2) the Company's agreeing to some changes _ in its proposals at the March24 conference but maintaining industrial engineering;(3) the new factor,knowledge ofactual earnings under the industrial engineering system, did not enter the picture until theactual experience with the system on March 28, and then produced an adverse reaction atthe Monday night meeting; (4) McCune's statement at the meeting on Tuesday, March 29,quoted in full above,that the employees had rescinded the action at the Monday meetingwhen Rentschler declared that so far as the Company was concerned they had beenadvised by McCune that the agreement would be signed on Wednesday;and (5) a state-ment by Harding at a conference to resolve the issues between the parties held about 2months later on May 26: when Rentschler stated, "If you want to meet to draft the finalsetup,why, we can set a date then and know when you are coming back to work and soon ;" Harding replied, "Have them signed before we go back to work. That way therewon't be any more jumping the cart."The General Counsel does urge that the last quoted exchange between Harding andRentschler tends to show that McCune informed McDaniel during the telephone conversa-tion on March 26, that the Company's proposal had been accepted.The Company also relies upon the employees'acceptance of certain checks for aretroactive pay increase as ratification.This matter is discussed in footnote 11.917572-51=vol. 91-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Wednesday, March 30, Rentschler and McDaniel met with Harding andthe shop committee.They discussed specific complaints as to the new systemraised by the men, and Harding stated that some of the men were not even inter-ested in giving the system a trial.Harding declared that they could not sign,but that the men would work on Friday, and if the matter was not worked outsatisfactorily, a strike would commence Monday, April 4.Rentschler pointedout that so far as the Company was concerned the contract was in effect andsigning had been scheduled for that time."The parties were not able to resolve their differences, and 'on April 4 thestrike commenced and a picket line was established." Thereafter by lettersdated May 16 to the Local and the International, the Company announced thatbecause of breach of the no-strike clause it was cancelling the contract which itstated had come into existence on March 26.The strike was in progress at thetime of the hearing.It is argued in support of the view that McCune on March 26 informed Mc-Daniel of an acceptance of the Company's proposal that there are certainunreasonable aspects to McCune's version of the conversation. It is urged thatin light of the fact that there was boisterous and unmistakable opposition to theCompany's proposal at the March 25 meeting of the men, it is unreasonable. tobelieve that McCune would suggest a trial period to the Company. If thereis any merit to this position, the view that McCune communicated an uncondi-tional acceptance-which would have been directly opposed to the sentimentof the men-would appear to be more unreasonable. The Respondents pointout, on the other hand, that an impasse had been reached on industrial engineer-ing.The negotiations which had gone on for almost 2 months showed thatthere would have to be an acceptance of the new system by the men if there wasto be a contract and that the men were opposed to it. The men had, however,voted not to strike at the March 25 meeting, thus making possible an.opportunityfor learning about the system by working under it if the Company should installit at McCune's suggestion.Actual experience would then either convince themen that they should accept the new system or that they should reject it anddemonstrate to the Company the need for reappraising its views on the subject..It is argued, too, that at the last bargaining conference on March 24 the Com-pany had rejected a suggestion by McCune for a 90-day trial period of the indus-trial engineering system.This was, however, the only time a trial period had beensuggested.Although the Company was adamant in its position on industrialengineering]-as it and the employees had a right to be-the Company had10There was no stenographic report of this conference.11The Company contends that ratification of the Company's proposal is demonstrated bythe fact that after the strike had begun and the picket line had been established, almost allof the employees involved, including members of the bargaining committee, accepted andcashed certain checks dated April S. marked retroactive pay, March 14 to 27.Rentschlertestified that these checks were issued pursuant to a verbal agreement reached on March 24.These checks so far as the record shows were in amounts under 3 dollars.They were dis-tributed after the Company hadannounced in lettersdater April6,addressed to theemployees, that the Company would distribute checks for retroactive pay "under the newcontract."The General Counsel makes no contention in this regard. The Respondentsargue that the payment was a gratuity and was not provided for in the document urged asthe contract, and point to the provisions which show the effective date as March 28 andthat the pay increase was to become effective upon signing ; see footnote 3. It is foundthat the employees did not evince an intent to ratify the alleged contract by accepting thesechecks while at the same time showing their opposition to the terms of the alleged contractby striking.12 Sample and McCune testified that they believed from what bad occurred that theCompany would install the industrial engineering system on Monday,March.28,whether 'INTERNATIONAL MOLDERS AND FOUNDRYWORKERS149made concessions in the course of negotiations in order to make its position, onindustrial engineering more acceptable to the men. It was not unreasonableto assume that the Company would yield in some regard on a trial period inan effort to convince the men of the fairness of its proposal, it appearing thatfew of the employees had availed themselves of the school the Company hadheld for this purpose.Lastly, it is asserted in urging the unreasonableness of McCune's version ofthe conversation with McDaniel that the proposed trial period could only havebeen for 1 day, March 28, the Company's operation at that time having beenlimited to Monday, Wednesday, and Friday.McCune's testimony concerningthis conversation, however, was that after he had suggested a trial period hestated, "if everything goes all right, we will probably be able to sign thecontract on Wednesday."The General Counsel suggests as the explanation of what occurred that Mc-Cune accepted the Company's offer during the telephone conversation withMcDaniel on Saturday, March 26; that the Respondents then saw at the Mon-day evening meeting that they had a "minor revolt" on their hands after the-men had worked under the new system for a day ; and that the Respondents'representatives found themselves "in the middle" and acted accordingly.TheRespondents point out, however, that McCune would have had nothingto gainand much to lose in misrepresenting the wishes of the men. It may be addedthat 'the. installation of the industrial engineering system on Monday and theobjection by the men at the meeting that night are also consistent. with thetrial-period version of the conversation.The Respondents suggest that the explanation for the difference in McCune'sand McDaniel's versions of the conversation of March 26is a misunderstanding.Support for this explanation is found in the remarks, quoted in detail above,which show that at the conference of Tuesday, March 29, 3 days after thetelephone conversation, each of the parties talked in terms ofhis own versionof the conversation.These remarks are also consistent with the General Coun-sel'sexplanation that the Respondents' representatives had evolved a fraud-ulent design before that time in an effort to solve their difficulties.Yet, asthe Respondents point out, it is difficult to perceive what reason McCune wouldhave had to make the original misrepresentation of the employees' action.There appears to the undersigned to be an improbability in McDaniel's ver-sionof the March 26 telephone conversation which indicates some misunder-standing on his part.McDaniel testified that he undertook either at McCune'sor his own suggestion to inform Harding that McCune had represented thatthe men had accepted the Company's proposal. It seems highly improbable,however, that McCune woulfl have made such a suggestion or would havefailed to attempt to dissuade McDaniel from passing on to Harding informa-tionwhich McCune would have realized Harding would recognizeas a mis-representation betraying the trust of the men. In view of this improbability inMcDaniel's version of the conversation of March 26, the lack of a convincingexplanation of why McCune would have breached the trust of the men, thefact that at the March 29 conference each of the parties spoke in terms of hisown version of the March 26 conversation, and the undersigned's observationthat both McDaniel and McCune appeared to be credible witnesses, it is foundthatMcDaniel did not have a full understanding of what McCune said andaccepted or rejected by the men.Although April 1 marked the beginning of the newquarter for the purpose of fixing prices to customers,a review of the negotiations failsto reveal support for this position. 15ODECISIONS OF NATIONAL LABOR RELATIONS BOARDthat McCune did not state that the Company's proposal had been accepted. Itis accordingly recommended that the complaint be dismissed.On the basis of the foregoing and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS OF LAw1.The operations of the Company constitute trade, traffic, and commerceamong the several states, within the meaning of Section 2 (6) and (7) ofthe Act.2. InternationalMolders and Foundry Workers Union of North America,(AFL), and the International Molders and Foundry Workers Union of NorthAmerica, Local No. 68 are labor organizations within the meaning of Section 2 (5)of the Act.3.The Respondents have not engaged in the unfair labor practices allegedin the complaint.It is therefore recommended that the complaint be dismissed in its entirety.